NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Multi-Manager Large Cap Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager Large Cap Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund NVIT Nationwide Fund NVIT Emerging Markets Fund NVIT Real Estate Fund NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT International Equity Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund Supplement dated July 11, 2011 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). NVIT Multi-Manager Small Cap Value Fund 1. Effective immediately, the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund1 Epoch Investment Partners, Inc. Janet Navon NVIT Multi-Manager Small Cap Value Fund None* OppenheimerFunds, Inc. Ronald J. Zibelli, Jr. NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Company Fund** None None *As of June 30, 2011 ** Mr. Zibelli became a portfolio manager of the Fund on July 11, 2011. OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities. Accounts are grouped into the following three categories: (1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts. To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category* Epoch Investment Partners, Inc. Janet Navon Mutual Funds: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 2 accounts, $222,243,092 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:1 accounts, $94,226,189 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) * As of June 30, 2011 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
